DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12, 17, and 18) in the reply filed on 3/10/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 12 sets forth “A method for producing a laminate of an electrode for electrolysis and a membrane” wherein no step of laminating is claimed so that the preamble is unclear and confusing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi et al. (U.S. Patent Application Publication 2017/0271685).
Yokoi discloses a method for producing a laminate of an electrode capable of for electrolysis and a membrane, comprising: rolling out an elongate electrode (GDE1 or GDE2) capable of for electrolysis from a roll for electrode (11 or 17) around which the electrode for electrolysis is wound, and rolling out an elongate membrane (PEM) from a roll for membrane (10) around which the membrane is wound (Figures 1 or 4 and Paragraphs 0027-0030, 0036, and 0037).  
Regarding claim 18, Yokoi teaches the electrode capable of for electrolysis and membrane, which have been in a wound state, are each rolled out in a state where relative positions of the elongate electrode from the roll for electrode and the elongate membrane from the roll for membrane are fixed (at 12, 13 and/or 18, 10).  Alternatively, Yokoi teaches the electrode capable of for electrolysis and membrane, which have been in a wound state, are each rolled out in a state where relative positions of the roll for electrode and the roll for membrane are fixed at the locations shown in Figures 1 or 4 there being no teaching or suggestion the relative positions of the roll for electrode and the roll for membrane are somehow not fixed at the locations shown in Figures 1 or 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Qi et al. (U.S. Patent 6,869,704) or Mori et al. (JP 2010-238641 and see also the machine translation).
Yokoi is described above in full detail.  Yokoi teaches thermocompression bonding the electrode and membrane (Paragraphs 0030 and 0037).  Yokoi does not expressly teach supplying moisture to the electrode capable of for electrolysis rolled out from the roll for electrode.  It is known in the same art to supply moisture such as steam to the electrode to rehydrate the electrode and otherwise “dead” regions in the catalyst layer of the electrode as taught by Qi (Abstract and Column 3, lines 5-57).  It is further known in the same art to supply moisture such as steam to the electrode by water and the heat of the thermocompression bonding to improve the adhesion and prevent wrinkles as taught by Mori (Figures 2 and 3 and Paragraphs 0005-0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Yokoi further comprise supplying moisture to the electrode capable of for electrolysis rolled out from the roll for electrode to rehydrate the electrode and otherwise “dead” regions in the catalyst layer of the electrode as taught by Qi or further comprising supplying moisture such as steam to the electrode capable of for electrolysis rolled out from the roll for electrode by water and the heat of the thermocompression bonding (i.e. from 12, 13 and/or 18, 10) to improve the adhesion and prevent wrinkles as taught by Mori.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi optionally in view of Preischl et al. (U.S. Patent 6,291,091).
Yokoi is described above in full detail.  Yokoi is considered to anticipate claim 18 as set forth above.  In the event it is somehow considered Yokoi does not necessarily anticipate claim 18 the following rejection is made.  It is well understood by one of ordinary skill in the art a roll from which a laminate material such as an electrode is rolled out is fixed as depicted by Preischl (Figures 1 and 2 and Column 5, lines 6-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out as taught by Yokoi in a state where relative positions of the roll for electrode and the roll for membrane are fixed there being no teaching or suggestion the relative positions of the roll for electrode and the roll for membrane are somehow not fixed at the locations shown in Figures 1 or 4 of Yokoi, as is nothing more than choosing from the finite, predictable solutions, i.e. fixed or not fixed, with a reasonable expectation of success, and optionally further wherein it is well understood in the art to allow for the rolling out the positions are fixed as evidenced by Preischl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746